Order filed November 29, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-16-00603-CV
                                    ____________

            WILLIAM H. POFF AND JULIA A. POFF, Appellants

                                           V.

          CYPRESS FOUR PROPERTY VENTURES LLC, Appellee


                        On Appeal from the County Court
                             Waller County, Texas
                         Trial Court Cause No. C16-049

                                       ORDER

      This appeal is from a judgment signed May 23, 2016. Appellants filed a notice
of appeal on May 31, 2016. On September 28, 2016, appellants filed a motion for
enforcement of their affidavit of indigence filed in the trial court.

      On October 12, 2016, the trial court filed a partial clerk’s record which
demonstrated appellants filed an affidavit of indigence and were found indigent after
a hearing. On November 1, 2016, this court granted appellants’ motion for
enforcement. Therefore, appellants are deemed indigent and may proceed without
payment of costs on appeal.

      Accordingly, the Waller County Clerk is directed to file the clerk’s record
within 30 days of the date of this order.



                                       PER CURIAM




                                            2